                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION


WENDELL ADRIAN BROWN                           )
    Plaintiff(s)                               )
                                               )
v.                                             )       Case No. 1:18-0012
                                               )       Judge Campbell /Frensley
                                               )
DR. YVOUNE NEAU, et al.                        )
      Defendant(s)                             )


                             REPORT AND RECOMMENDATION

       The undersigned previously entered an Order on February 25, 2019 (Docket No. 18),

requiring Plaintiff to file with the Court a written explanation showing cause for his failure to

serve Defendants within 90 days after the filing of the Complaint pursuant to Fed.R.Civ.P. 4(m).

The Order required Plaintiff to file such explanation within fourteen (14) days of the date of

entry of the Order, and it also stated “If Plaintiff fails to comply with the provisions of this

Order, the undersigned will recommend that this action be dismissed without prejudice.”

       As of the date of the filing of this Report and Recommendation, Plaintiff has failed to

comply with the Court’s previous Order. Therefore, the undersigned recommends this case be

dismissed without prejudice.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14)

days after service of this Report and Recommendation in which to file any written objections to

the Recommendation with the District Court. Any party opposing said objections shall have

fourteen (14) days after service of any objections filed to this Report in which to file any

response to said objections. Failure to file specific objections within fourteen (14) days of service

of this Report and Recommendation can constitute a waiver of further appeal of this
Recommendation. See Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L. Ed. 2d 435 (1985), reh’g

denied,474 U.S. 111 (1986); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.




                                                       ________________________________
                                                       JEFFERY S. FRENSLEY
                                                       United States Magistrate Judge
